Appeal by the defendant from two judgments of the County Court, Suffolk County (Tisch, J.), both rendered January 14, 1992, convicting him of attempted robbery in the first degree under Indictment No. 668/89, upon a jury verdict, and bail jumping in the second degree under Indictment No. 1056/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it is legally sufficient to establish the defendant’s guilt of attempted robbery in the first degree beyond a reasonable doubt. Moreover, *506upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.